 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   TREASURE ISLAND, LLC,                                      Case No. 2:20-cv-00965-JCM-EJY
 5                    Plaintiff,
 6          v.                                                                ORDER

 7   AFFILIATED FM INSURANCE COMPANY,
 8                    Defendant.
 9

10          Before the Court is Treasure Island, LLC’s Report to Court Pursuant to ECF No. 152 (ECF
11   No. 165). In this Report, Treasure Island states that the Exhibit found at ECF No. 144-7 may be
12   unsealed. ECF No. 165 at 2. With respect to the Exhibit found at ECF No. 144-3, Treasure Island
13   states that a portion of the Exhibit may be filed in the public record. Id.
14          Accordingly, IT IS HEREBY ORDERED that:
15          1.        The document identified as ECF No. 144-7 shall be unsealed and made part of the
16   public record;
17          2.        The document identified as ECF No. 144-3 shall remain sealed; and,
18          3.        Treasure Island shall file a redacted version of ECF No. 144-3, which protects
19   confidential information from public disclosure, in the public record.
20

21          DATED this 3rd day of June, 2021.
22

23

24                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
